SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

451
CA 16-01499
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


RONALD L. ALLEN, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

DAWN E. ALLEN, DEFENDANT-APPELLANT.


GERALD J. VELLA, SPRINGVILLE, FOR DEFENDANT-APPELLANT.

CARR SAGLIMBEN LLP, OLEAN (JAY CARR OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Allegany County
(Terrence M. Parker, A.J.), entered November 9, 2015 in a divorce
action. The judgment equitably distributed the property of the
parties.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court